DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “44” and “46” (paragraph 0024).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both deflector plate and attachment bracket, and reference character “122” has been used to designate both drainage path and attachment bracket (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “92” (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  Examiner suggests changing “faster” to --fastener-- (line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 17 recite the limitation "the vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terbu (US 11,396,269).
In regards to claims 1, 2, and 15 Terbu discloses a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (including curtain airbag assembly #200, 300), comprising:
(claim 1) a SABIC (inflatable curtain airbag cushion #230, 330);
a vehicle trim assembly (housing #210, 310) encapsulating the SABIC (#230, 330; column 4, lines 5-19; column 6, lines 54-63);
wherein the SABIC (#230, 330) is sealed within the vehicle trim assembly (#210, 310) and provided as a complete compact module configured for subsequent attachment to a vehicle roll bar (various bars of roll cage, including #112, 114, 116, 118, 119, 518, 519; figures 1-9; columns 2-12);
(claim 2) wherein the vehicle trim assembly (#210, 310) provides a watertight enclosure to protect the SABIC (#230, 330) from the environment when a roof of the vehicle (#100) is removed and the SABIC module assembly is in an open air vehicle interior (figures 1-5; column 4, lines 5-31; column 6, line 64-column 7, line 6; column 10, lines 42-52; claims 2, 3, 14);
(claim 15) a vehicle (#100, 500) comprising the SABIC module assembly (#200, 300) coupled to the vehicle roll bar (various bars of roll cage, including #112, 114, 116, 118, 119, 518, 519; figures 1-9; columns 2-12).
In regards to claims 16 and 17, Terbu discloses a method of manufacturing a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (including curtain airbag assembly #200, 300), comprising:
(claim 16) providing a SABIC (inflatable curtain airbag cushion #230, 330);
providing a vehicle trim assembly (housing #210, 310);
encapsulating the SABIC (#230, 330) in the vehicle trim assembly (#210, 310), wherein the SABIC is sealed within the vehicle trim assembly (column 4, lines 5-19; column 6, lines 54-63);
providing the encapsulated SABIC (inflatable curtain airbag cushion #230, 330 within housing #210, 310) as a complete compact module for subsequent attachment to a vehicle roll bar (various bars of roll cage, including #112, 114, 116, 118, 119, 518, 519; figures 1-9; columns 2-12);
(claim 17) wherein the step of encapsulating the SABIC (#230, 330) further includes encapsulating the SABIC in a watertight enclosure (housing #210, 310) to protect the SABIC from the environment when a roof of the vehicle (#100) is removed and the SABIC module assembly is in an open air vehicle interior (figures 1-5; column 4, lines 5-31; column 6, line 64-column 7, line 6; column 10, lines 42-52; claims 2, 3, 14).

Claim(s) 1, 3, 8, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 7,219,925).
In regards to claims 1, 3, 8, and 15, Hill discloses a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (#20, 40, 50, 60, 120), comprising:
(claim 1) a SABIC (airbag #21, 41, 51, 61, 71, 121);
a vehicle trim assembly (housing #22, 42, 52, 62, 122, 122A, 122B) encapsulating the SABIC (#21, 41, 51, 61, 71, 121; columns 4-10; figures 1-12);
wherein the SABIC (#21, 41, 51, 61, 71, 121) is sealed within the vehicle trim assembly (#22, 42, 52, 62, 122, 122A, 122B) and provided as a complete compact module configured for subsequent attachment to a vehicle roll bar (various bars of roll cage, including #6, 10, 106, 110; columns 4-10; figures 1-12);
(claim 3) wherein the vehicle trim assembly (#22, 42, 52, 62, 122, 122A, 122B) includes a lower trim (cover portion #25, 45, 55, 65, 125) coupled to an upper trim (base portion #23, 43, 53, 63, 123; figures 3-6, 8; columns 4-9);
(claim 8) wherein the upper trim (#23, 43, 53, 63, 123) includes one or more first apertures (apertures associated with configuration in which barbed studs #24, 44, 54, 64 are replaced by threaded fasteners or rivets; column 8, lines 13-17) configured to align with one or more second apertures (#11, 31; figures 3, 4) formed in the vehicle roll bar (#6, 10, 106, 110), the aligned first and second apertures configured to receive a fastener (threaded fasteners or rivets) for coupling the upper trim to the vehicle roll bar;
(claim 15) a vehicle (#1) comprising the SABIC module assembly (#20, 40, 50, 60, 120) coupled to the vehicle roll bar (#6, 10, 106, 110; columns 3-10; figures 1-12).
In regards to claim 16, Hill discloses a method of manufacturing a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (#20, 40, 50, 60, 120), comprising:
providing a SABIC (airbag #21, 41, 51, 61, 71, 121);
providing a vehicle trim assembly (housing #22, 42, 52, 62, 122, 122A, 122B);
encapsulating the SABIC (#21, 41, 51, 61, 71, 121) in the vehicle trim assembly (#22, 42, 52, 62, 122, 122A, 122B), wherein the SABIC is sealed within the vehicle trim assembly (columns 4-10; figures 1-12);
providing the encapsulated SABIC (airbag #21, 41, 51, 61, 71, 121 within housing #22, 42, 52, 62, 122, 122A, 122B) as a complete compact module for subsequent attachment to a vehicle roll bar (various bars of roll cage, including #6, 10, 106, 110; columns 4-10; figures 1-12).

Claim(s) 1, 3, 4, 6-8, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, Jr. et al. (US 6,179,324).
In regards to claims 1, 3, 4, 6-8, and 15, White, Jr. et al. discloses a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (#10), comprising:
(claim 1) a SABIC (side curtain #80);
a vehicle trim assembly (cover #90) encapsulating the SABIC (#80; figures 2, 3);
wherein the SABIC (#80) is sealed within the vehicle trim assembly (#90) and provided as a complete compact module configured for subsequent attachment to a vehicle roll bar (including cant rail #50; column 3, lines 13-24; figures 2, 3);
(claim 3) wherein the vehicle trim assembly (#90) includes a lower trim (inner leg #130) coupled to an upper trim (outer leg #124; figures 2, 3; column 3, lines 25-45);
(claim 4) wherein the vehicle trim assembly (#90) further includes a middle trim (base #122) coupled between the upper trim (#124) and the lower trim (#130; figures 2, 3; column 3, lines 25-45);
(claim 6) wherein the lower trim (#130) includes one or more first apertures (openings in #130 receiving bolts #160) configured to align with one or more second apertures (openings in #50 receiving bolts #160) formed in the vehicle roll bar (#50), the aligned first and second apertures configured to receive a first fastener (bolt #160) for coupling the lower trim to the vehicle roll bar (figures 2-4; column 4, lines 18-27);
(claim 7) wherein the upper trim (#124) includes one or more third apertures (openings in #124 receiving bolts #160) configured to align with one or more fourth apertures (openings in #50 receiving bolts #160) formed in the vehicle roll bar (#50), the aligned third and fourth apertures configured to receive a second fastener (another bolt #160) for coupling the upper trim to the vehicle roll bar (figures 2-4; column 4, lines 18-27);
(claim 8) wherein the upper trim (#124) includes one or more first apertures (openings in #124 receiving bolts #160) configured to align with one or more second apertures (openings in #50 receiving bolts #160) formed in the vehicle roll bar (#50), the aligned first and second apertures configured to receive a fastener (bolt #160) for coupling the upper trim to the vehicle roll bar (figures 2-4; column 4, lines 18-27);
(claim 15) a vehicle (#12) comprising the SABIC module assembly (#10) coupled to the vehicle roll bar (#150; figures 1-4; column 2).
In regards to claim 16, White, Jr. et al. discloses a method of manufacturing a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (#10), comprising:
(claim 16) providing a SABIC (side curtain #80);
providing a vehicle trim assembly (cover #90);
encapsulating the SABIC (#80) in the vehicle trim assembly (#90), wherein the SABIC is sealed within the vehicle trim assembly (figures 2, 3);
providing the encapsulated SABIC (side curtain #80 within cover #90) as a complete compact module for subsequent attachment to a vehicle roll bar (including cant rail #50; column 3, lines 13-24; figures 2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 7,219,925) in view of Terbu (US 11,396,269).
In regards to claims 2 and 17, Hill discloses wherein the vehicle trim assembly (#22, 42, 52, 62, 122, 122A, 122B) provides an enclosure to protect the SABIC (#21, 41, 51, 61, 71, 121) from the environment when a roof of the vehicle (#1) is removed and the SABIC module assembly (#20, 40, 50, 60, 120) is in an open air vehicle interior (figures 1, 2; Abstract; column 1, lines 38-42; column 3, lines 4-8, 60-62; column 4, line 66-column 5, line 2; column 8, lines 20-26), but does not disclose wherein the vehicle trim assembly provides a watertight enclosure.  Terbu teaches a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (including curtain airbag assembly #200, 300), as set forth above, wherein the vehicle trim assembly (#210, 310) provides a watertight enclosure to protect the SABIC (#230, 330) from the environment when a roof of the vehicle (#100) is removed and the SABIC module assembly is in an open air vehicle interior (figures 1-5; column 4, lines 5-31; column 6, line 64-column 7, line 6; column 10, lines 42-52; claims 2, 3, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hill to include a watertight enclosure, as taught by Terbu, so as to prevent natural elements such as water, humidity, and dirt from entering the housing and negatively impacting the airbag assembly prior to deployment (Terbu: column 4, lines 5-31; column 6, line 64-column 7, line 6; column 10, lines 42-52).
In regards to claims 9-12, Hill does not disclose an attachment bracket configured to couple the SABIC (#21, 41, 51, 61, 71, 121) to the vehicle trim assembly (#22, 42, 52, 62, 122, 122A, 122B).  Terbu teaches a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (including curtain airbag assembly #200, 300), as set forth above, comprising (claim 9) an attachment bracket configured to couple the SABIC (#230, 330) to the vehicle trim assembly (#210, 310; has the ability to so perform; column 4, line 51-column 5, line 14; column 7, lines 26-33), (claim 10) wherein the attachment bracket includes a lower portion configured to attach to the SABIC, and an upper portion configured to couple to the trim assembly (has the ability to so perform; column 4, line 51-column 5, line 14; column 7, lines 26-33), (claim 11) wherein the lower portion includes a slot to receive a tether strap of the SABIC (column 4, line 51-column 5, line 14; column 7, lines 26-33), and (claim 12) wherein the upper portion includes an aperture configured to receive a fastener (column 4, line 51-column 5, line 14; column 7, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hill to include an attachment bracket, as taught by Terbu, so as to securely connect the airbag module components to the vehicle roll bar (Terbu: column 4, line 51-column 5, line 14; column 7, lines 26-33).
In regards to claim 18, Hill discloses wherein the step of providing the trim assembly (#22, 42, 52, 62, 122, 122A, 122B) includes providing an upper trim (base portion #23, 43, 53, 63, 123) and a lower trim (cover portion #25, 45, 55, 65, 125; figures 3-6, 8; columns 4-9), and wherein the step of encapsulating the SABIC (#230, 330) includes sealing the lower trim to the upper trim (columns 4-10; figures 1-12).  While Hill does not disclose a third (middle) trim as part of the trim assembly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing of Hill to include a third trim, as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and Examiner’s cited art shows housing/trim assemblies with various numbers of trim components making up each trim assembly.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. et al. (US 6,179,324) in view of Hill (US 7,219,925).  White, Jr. et al. discloses wherein the upper trim (outer leg #124), middle trim (base #122), and lower trim (inner leg #130) are molded in one piece (column 3, lines 13-24), rather than coupled to each other via welding.  Hill teaches a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (#20, 40, 50, 60, 120), as set forth above, wherein the upper trim (base portion #23, 43, 53, 63, 123) and lower trim (cover portion #25, 45, 55, 65, 125) can be molded in one piece or coupled to each other via welding (column 8, lines 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of White, Jr. et al. such that the trim portions are welded, as taught by Hill, since these are interchangeable methods of forming that are commonly used in the art (Hill: column 8, lines 4-12).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. et al. (US 6,179,324) in view of Terbu (US 11,396,269).  White, Jr. et al. does not disclose an attachment bracket configured to couple the SABIC (#80) to the vehicle trim assembly (#90).  Terbu teaches a sealed modular trim supplemental side air bag inflatable curtain (SABIC) module assembly (including curtain airbag assembly #200, 300), as set forth above, comprising (claim 9) an attachment bracket configured to couple the SABIC (#230, 330) to the vehicle trim assembly (#210, 310; has the ability to so perform; column 4, line 51-column 5, line 14; column 7, lines 26-33), (claim 10) wherein the attachment bracket includes a lower portion configured to attach to the SABIC, and an upper portion configured to couple to the trim assembly (has the ability to so perform; column 4, line 51-column 5, line 14; column 7, lines 26-33), (claim 11) wherein the lower portion includes a slot to receive a tether strap of the SABIC (column 4, line 51-column 5, line 14; column 7, lines 26-33), and (claim 12) wherein the upper portion includes an aperture configured to receive a fastener (column 4, line 51-column 5, line 14; column 7, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of White, Jr. et al. to include an attachment bracket, as taught by Terbu, so as to securely connect the airbag module components to the vehicle roll bar (Terbu: column 4, line 51-column 5, line 14; column 7, lines 26-33).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle side airbag assemblies and open air vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614